t c memo united_states tax_court creditron financial_corporation petitioner v commissioner of internal revenue respondent docket no filed date a d covatto an officer for petitioner kelly r morrison-lee for respondent memorandum opinion chiechi judge this case is before us on respondent’s motion to dismiss for lack of jurisdiction as supplemented for convenience we shall refer to petitioner filed an opposition to respondent’s motion to dismiss for lack of jurisdiction petitioner’s opposition and a response to respondent’s motion to dismiss for lack of jurisdiction as supplemented respondent’s motion to dismiss for lack of jurisdiction as supplemented as respondent’s motion we shall grant respondent’s motion background the record establishes and or the parties do not dispute the following petitioner’s principal_place_of_business was in erie pennsylvania at the time it filed the petition in this case petitioner filed form_941 employer’s quarterly federal tax_return form for the quarter ended date date quarter petitioner did not pay all of the federal taxes that it reported in that return peti- tioner’s unpaid form_941 taxes for the date quarter respondent timely assessed petitioner’s unpaid form_941 taxes for the date quarter as well as an addition_to_tax under sec_6651 and interest as provided by law for that quarter we shall refer to any such unpaid assessed amounts with respect to the date quarter as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability for the date quarter all section references are to the internal_revenue_code in effect at all relevant times on january and respectively respondent issued to petitioner a notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy with respect to petitioner’s unpaid liability for the date quarter notice_of_intent_to_levy with respect to the date quarter and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 notice of tax_lien with respect to that liability notice of tax_lien with respect to the date quarter in the notice_of_intent_to_levy with respect to the date quarter respondent indicated that if petitioner wanted to request what respondent referred to as a collection_due_process_hearing with respondent’s appeals_office appeals_office regarding that notice it had to do so within days after the date of that notice ie by date the 30th day after date the date on which respondent issued the notice_of_intent_to_levy with respect to the date quarter in the notice of tax the commissioner of internal revenue commissioner has prescribed respective form letters to serve as a notice_of_intent_to_levy and notice of your right to a hearing and a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the prescribed form letters for those respective notices are letter and letter each of those prescribed form letters indicates that the commissioner is attaching to each such letter inter alia form request for a collection_due_process or equivalent_hearing form we shall refer to an appeals_office hearing under sec_6320 and sec_6330 as an appeals_office hearing lien with respect to the date quarter respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so by date petitioner timely submitted to respondent form regarding the notice_of_intent_to_levy with respect to the date quarter and regarding the notice of tax_lien with respect to the date quarter on date the appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination with respect to petitioner’s unpaid liability for the date quarter notice_of_determination with respect to the date quarter as discussed below petitioner did not file a petition with respect to that notice until date as discussed in more detail below on date petitioner submitted to respondent form_9423 collection appeal request form with respect to inter alia petitioner’s unpaid liability for the date quarter peti- tioner’s date form as also discussed in more detail below on july petitioner’s form that petitioner submitted to respondent regarding the notice_of_intent_to_levy with respect to the date quarter and regarding the notice of tax_lien with respect to the date quarter is not part of the record in this case petitioner submitted to respondent another form_9423 with respect to inter alia that liability petitioner’s date form petitioner filed form_941 for the quarter ended date decem- ber quarter petitioner did not pay all of the federal taxes that it reported in that return petitioner’s unpaid form_941 taxes for the date quarter respondent timely assessed petitioner’s unpaid form_941 taxes for the date quarter as well as an addition_to_tax under sec_6651 and interest as provided by law for that quarter we shall refer to any such unpaid assessed amounts with respect to the date quarter as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability for the date quarter on april and date respectively respondent issued to petitioner a notice_of_intent_to_levy with respect to petitioner’s unpaid liability for the date quarter notice_of_intent_to_levy with respect to the date quarter and a notice of tax_lien with respect to that liability notice of tax_lien with respect to the date quarter in the notice_of_intent_to_levy with respect to the date quarter respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so within days after the date of that notice ie by date the 30th day after date the date on which respondent issued the notice_of_intent_to_levy with respect to the date quarter in the notice of tax_lien with respect to the date quarter respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so by date petitioner did not timely submit to respondent form or any other document in which it requested an appeals_office hearing regarding the notice_of_intent_to_levy with respect to the date quarter and the notice of tax_lien with respect to the date quarter instead petitioner waited until june or on which to submit to respondent form regarding those notices petitioner’s date form because petitioner did not timely submit form or any other document in which it requested an appeals_office hearing regarding the notice_of_intent_to_levy with respect to the date quarter and the notice of tax_lien with respect to the date quarter respondent granted petitioner a so-called equivalent_hearing and petitioner’s date form is not part of the record in this case respondent’s transcript of account for the quarter ended date shows that petitioner submitted to respondent a collection_due_process equivalent_hearing request on june and not an appeals_office hearing regarding petitioner’s unpaid liability for the date quarter on date the appeals_office issued to petitioner a decision letter concerning equivalent_hearing under sec_6320 and or of the internal_revenue_code decision letter with respect to petitioner’s unpaid liability for the date quarter that decision letter stated in pertinent part your due process hearing request was not filed within the time pre- scribed under sec_6320 and or however you received a hearing equivalent to a due process hearing except that there is no right to dispute a decision by the appeals_office in court under sec_6320 and or as discussed in more detail below on date petitioner submitted to respondent petitioner’s date form_9423 with respect to inter alia peti- tioner’s unpaid liability for the date quarter as also discussed in more detail below on date petitioner submitted to respondent peti- tioner’s date form_9423 with respect to inter alia that liability petitioner filed form_941 for the quarter ended date date quarter petitioner did not pay all of the federal taxes that it reported in that return petitioner’s unpaid form_941 taxes for the date quarter respondent timely assessed petitioner’s unpaid form_941 taxes for the date quarter as well as an addition_to_tax under sec_6651 and interest as provided by law for that quarter we shall refer to any such unpaid assessed amounts with respect to the date quarter as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability for the date quarter on august and respectively respondent issued to petitioner a notice_of_intent_to_levy with respect to petitioner’s unpaid liability for the date quarter notice_of_intent_to_levy with respect to the date quarter and a notice of tax_lien with respect to that liability notice of tax_lien with respect to the date quarter in the notice_of_intent_to_levy with respect to the date quarter respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so within days after the date of that notice ie by date the 30th day after date the date on which respondent issued the notice_of_intent_to_levy with respect to the date quarter in the notice of tax_lien with respect to the date quarter respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so by date petitioner filed form_941 for the quarter ended date sep- tember quarter petitioner did not pay all of the federal taxes that it reported in that return petitioner’s unpaid form_941 taxes for the date quarter respondent timely assessed petitioner’s unpaid form_941 taxes for the date quarter as well as interest as provided by law for that quarter we shall refer to any such unpaid assessed amounts with respect to the date quarter as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability for the date quarter on april and date respectively respondent issued to petitioner a notice of tax_lien with respect to petitioner’s unpaid liability for the septem- ber quarter notice of tax_lien with respect to the date quarter and a notice_of_intent_to_levy with respect to inter alia that liability in the notice of tax_lien with respect to the date quarter respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so by date in the notice_of_intent_to_levy with respect to the date quarter and petitioner’s taxable_year respondent indicated that if petitioner wanted to request an appeals_office hearing as discussed below the notice_of_intent_to_levy that respondent issued to petitioner with respect to petitioner’s unpaid liability for the date quarter also pertained to certain assessed amounts for petitioner’s taxable_year we shall refer to that notice as the notice_of_intent_to_levy with respect to the date quarter and petitioner’s taxable_year regarding that notice it had to do so within days after the date of that notice ie by date the 30th day after date the date on which respondent issued the notice_of_intent_to_levy with respect to the date quarter and petitioner’s taxable_year petitioner filed form_941 for the quarter ended date decem- ber quarter petitioner did not pay all of the federal taxes that it reported in that return petitioner’s unpaid form_941 taxes for the date quarter respondent timely assessed petitioner’s unpaid form_941 taxes for the date quarter as well as interest as provided by law for that quarter we shall refer to any such unpaid assessed amounts with respect to the date quarter as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability for the date quarter on date respondent issued to petitioner a notice of tax_lien with respect to petitioner’s unpaid liability for the date quarter notice of tax_lien with respect to the date quarter in the notice of tax_lien with respect to the date quarter respondent indicated that if on date after petitioner filed the petition commencing this case respondent issued to it a notice_of_intent_to_levy with respect to petitioner’s unpaid liability for the date quarter petitioner wanted to request an appeals_office hearing regarding that notice it had to do so by date petitioner filed form_940 employer’s annual federal unemployment futa_tax return form for its taxable_year petitioner did not pay all of the federal tax that it reported in that return petitioner’s unpaid form_940 tax for its taxable_year respondent timely assessed petitioner’s unpaid form_940 tax for its taxable_year as well as an addition_to_tax under sec_6651 and interest as provided by law for that year we shall refer to any such unpaid assessed amounts with respect to petitioner’s taxable_year as well as interest as provided by law accrued thereafter as petitioner’s unpaid liability for its taxable_year on may and respectively respondent issued to petitioner the notice_of_intent_to_levy with respect to the date quarter and petitioner’s taxable_year that pertained to inter alia petitioner’s unpaid liability for its taxable_year and a notice of tax_lien with respect to that liability notice of tax_lien with respect to petitioner’s taxable_year as discussed above in the notice_of_intent_to_levy with respect to the september see supra note quarter and petitioner’s taxable_year respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so within days after the date of that notice ie by date the 30th day after date the date on which respondent issued the notice_of_intent_to_levy with respect to the date quarter and petitioner’s taxable_year in the notice of tax_lien with respect to petitioner’s taxable_year respondent indicated that if petitioner wanted to request an appeals_office hearing regarding that notice it had to do so by date petitioner did not submit to respondent form or any other document in which it requested an appeals_office hearing with respect to petitioner’s unpaid liability for the date quarter petitioner’s unpaid liability for the date quarter petitioner’s unpaid liability for the date quarter and petitioner’s unpaid liability for its taxable_year instead petitioner submitted petitioner’s date form_9423 the instructions for form_9423 state in pertinent part you may appeal a notice_of_federal_tax_lien levy seizure or denial or termination of an installment_agreement under these procedures how to appeal if you disagree with one of these action sec_1 if you disagree with the decision of the revenue_officer and wish to appeal you must first request a conference with a collection manager if you do not resolve your disagreement with the collection manager you may request appeals consideration by completing form_9423 collection appeal request on the form_9423 check the collection action s you disagree with and explain why you disagree you must also explain your solution to resolve your tax problem the collection of- fice must receive your request for an appeal within days of your conference with the col- lection manager or we will resume collec- tion action decision on the appeal once the appeals officer makes a decision on your case that deci- sion is binding on both you and the irs this means that both you and the irs are required to accept the decision and live up to its terms petitioner provided the responses indicated to the following questions in petitioner’s date form type of tax tax form tax periods being appealed payroll forms all applicable tax periods including but not limited to and tax due uncertain please check the collection action s you’re appealing federal_tax_lien denial of installment_agreement levy or notice_of_levy termination of installment_agreement seizure please explain why you disagree with the collection action s you checked above and explain how you would resolve your tax problem taxpayer hereby appeals the irs decisions to deny a taxpayer-proposed installment_agreement classify taxpayer’s installment_agreement request as an attempt to delay collection no written classification has been received as yet but is anticipated based on a recent telephone conversa- tion with the irs file liens and levies against taxpayer for any and all applicable tax years execute and or enforce liens and levies against taxpayer for any and all applicable tax years require the filing of a federal_tax_lien to support any accepted installment_agreement deny taxpayer any and all rights mandated under a request for an installment_agreement move forward with collection activities while knowing that such collection activities will generate substantially less funds than foregoing such collection activities that is the irs is better off if it allows the sale of the taxpayer and or all of its assets to a private buyer rather than the irs’s proposed collec- tion activities liens and levies overall collection totals will decrease substantially due to massive lay-offs and the impact on the local economy and tax_base this decrease will likely cause a domino effect to decrease total collected taxes on a state-wide basis taxpayer respectfully asks that the taxpayer be granted sufficient time to consummate the proposed sale without the imposition of additional liens and levies nor the execution or enforcement of existing liens and levies although the attached letter of intent to purchase creditron indicates a closing date within days taxpayer would ask for up to four months to allow for any unpredictable issues and to minimize the administrative burden of seeking appeals again to grant more time if required in the alternative or in addition the taxpayer requests that the install- ment agreement request dated date be granted until the sale is executed and closed reproduced literally in petitioner’s date form_9423 petitioner did not request or in any way suggest that it wanted an appeals_office hearing on date the appeals_office sent to petitioner a letter appeals_office date letter with respect to the tax period s ended in that letter the appeals_office indicated that it had considered your protest regarding the proposed enforcement actions by the collection function a review of the case file revealed that compliance adhered to all applicable legal and procedural require- ments in conjunction with your collection case in the appeals_office date letter the appeals_office reminded petitioner that t he issuance of the levy is to collect the outstanding balance due accounts that you have not voluntarily paid in petitioner’s date form_9423 petitioner had requested the appeals_office to delay for up to four months respondent’s proceeding with any collection actions relating to petitioner’s respective employment_tax liabilities for the quarters ended september and date and march septem- ber and date and its unemployment tax_liability for its taxable_year in the appeals_office date letter the appeals_office in- formed petitioner that it would delay respondent’s proceeding with any such actions for days only that letter stated in pertinent part since you are so close to closing on a sale of the business which will provide the funds to full pay the above tax periods appeals will direct the compliance division not to enforce the levies until days from the date of this letter appeals partially sustains the compliance division based on a review of all the facts before us the action is appropriate but appeals is affording you another days to full pay the above tax_liabilities the day time frame sic begins on the date of this letter on date a revenue_officer with respondent’s collection function revenue_officer sent to petitioner a letter that letter stated in pertinent part i’ve called twice and left voice mails each time i trust you’ve re- ceived them to confirm creditron financial_corporation must file the form_941 employers quarterly tax_return for the calendar_quarter ended date with me along with full payment of any amount not previously deposited failure to comply with this requirement will result in notices of levy being issued to the taxpayer’s bank and customers on date petitioner submitted to respondent petitioner’s date form_9423 petitioner provided the responses indicated to the following questions in that form type of tax tax form tax periods being appealed tax due employment and all relevant periods aprox sic dollar_figure 5mil please check the collection action s you’re appealing federal_tax_lien denial of installment_agreement levy or notice_of_levy termination of installment_agreement seizure please explain why you disagree with the collection action s you checked above and explain how you would resolve your tax problem l evy or notice_of_levy will produce less income to the irs than an outright sale of taxpayer taxpayer can provide assurances that a sale will be closed within days however these assur- ances must satisfy the irs not just the taxpayer so sic any document that the irs would deem sufficient to establish the certainty of the sale will help taxpayer and the irs in this regard although the sale was to occur by now the delay has been with taxpayer’s auditors the auditors were extremely late in prepar- ing reviewed financial statements that are required for the buyer’s due diligence now that these statements are ready taxpayer only needs another days to close the sale there is close to five million dollars at stake to the irs should the sale fail if the levies are issued the sale fails please consider extending the time for sale for another days in petitioner’s date form_9423 petitioner did not request or in any way suggest that it wanted an appeals_office hearing on date the appeals_office sent to petitioner a memorandum entitled appeals case memorandum collection appeal program denial of installment_agreement proposed levy action proposed seizure action that memorandum stated in pertinent part type of tax periods assessed balance balance big_number big_number big_number big_number big_number big_number dollar_figure summary and recommendation the taxpayer requested a hearing in regard to a denial of an install- ment agreement proposed levy and proposed seizure action under the collection appeal program cap the taxpayer is being represented by edgar darden referred to as power_of_attorney poa the denial of the installment_agreement was based on requirements as provided in the internal_revenue_manual dollar_figure indicating that all tax returns for which the taxpayer is required to file must be filed prior to installment_agreement approval the taxpayer must be in compliance with all current deposits after being told to do so the taxpayer was not in compliance with filing_requirements when the installment_agreement was denied and the taxpayer is not making current deposits as required the denial of the installment_agreement was also based on the tax- payer requesting the agreement to delay collection irm d the levy action and seizure action was proposed based on the tax- payer incurring additional liability because they were not making timely and sufficient deposits collection’s decision to deny the taxpayer’s request for an installment_agreement the proposed levy action and the proposed seizure is sustained in appeals background the liabilities for the tax periods indicated above are due to the taxpayer not making timely and sufficient federal tax deposits the accounts were assigned to collection timely contact was made with the taxpayer by the revenue_officer the collection manager concurred with the revenue officer’s decision to deny the installment_agreement proposed levy action and proposed seizure the appeals settlement officer received the taxpayer’s cap request on date discussion and analysis the taxpayer’s position the taxpayer proposed an installment_agreement to collection for dollar_figure per week until such time the company is sold the taxpayer is requesting months to consummate the pro- posed sale without the imposition of additional levies or liens compliance’s position collection denied the installment_agreement because it was determined it was submitted to delay collection the taxpayer had not filed the form_941 for the tax period ending date and therefore was not in compliance with filing_requirements as required by the irm the taxpayer has now filed the tax_return for the tax period ending date with a balance due of dollar_figure the taxpayer has a long history of non-compliance and has incurred additional liability since the installment_agreement request was made the taxpayer is not making current deposits after being advised to do so appeals’ decision on date the cap hearing was held via telephone with the appeals settlement officer so and the poa the taxpayer was not in attendance appeals determination is that compliance followed all legal and local procedures and guidelines and that the decision to deny the install- ment agreement proposal of the levy and the proposed seizure actions are appropriate the case was reviewed by appeals for appropriateness based on law regulations policy and procedures considering all the facts and circumstances presented determination appeals finds that all legal and local procedures and guidelines were followed and were appropriate the above actions denial of installment_agreement proposed levy action and proposed seizure are all sustained in appeals on date petitioner filed a petition commencing this case in the petition petitioner alleged that the petition is a petition for redetermination of a deficiency and a petition for lien or levy action petitioner also alleged in the petition that it disagrees with the determination contained in the notice issued by the internal_revenue_service for the year s or period s and as set forth in such notice dated july the petition stated in pertinent part taxpayer requests that all collection actions cease to allow taxpayer to close a sale the company completely satisfing sic taxpayer’s outstanding irs debt taxpayer needs until sep- tember to close the transaction tax- payer feels that the irs threatened levy action is an abuse_of_discretion given taxpayer’s docu- mented hardship if levies are issued taxpayer will not make payroll and over employees will be out of work allowing the sale of the company to close creates a win-win situation for the irs and the taxpayer there is also a question of the exact amount of the tax_liability given the confusing penalty and interest calculations discussion it is respondent’s position that we do not have jurisdiction over the quarters ended september and date march september and date and petitioner’s taxable_year in support of that posi- tion respondent represents that with respect to none of those tax periods did respondent issue to petitioner a notice_of_deficiency issue to petitioner a notice_of_determination under sec_6330 except for the notice of determi- nation with respect to the date quarter or make any other determination that would confer jurisdiction on us if a petition were timely filed with respect to any such determination in the petition petitioner alleged that it disagrees with the determination contained in the notice issued by the internal_revenue_service for the year s or period s and as set forth in such notice dated july the only document in the record dated date is a letter to petitioner from one of respondent’s revenue officers regarding petitioner’s failure_to_file form_941 for the quarter ended date we conclude that that letter was not and did not purport to be a determination under sec_6330 in response to respondent’s representation in respondent’s motion that after a diligent search respondent concluded that respondent did not issue to petitioner a notice_of_deficiency with respect to any of the tax periods at issue petitioner asserts in pertinent part in petitioner’s opposition although respondent argues that no statutory notices of deficiency have been sent timely evidence of deficiency notices are in respon- dents sic records and it is important that the dates on the deficiency notices be verified before a decision is made on the motion to dis- miss petitioner requests additional time to produce the date of the notices or alternatively to have respondent produce evidence of the notice dates if that would save time petitioner appears to be contending that respondent issued to it notices of deficiency with respect to the respective tax periods at issue we reject peti- tioner’s contention petitioner’s unpaid liability for each of the quarters ended september and date and march september and decem- ber consists of the unpaid amount of federal taxes that petitioner showed in its form_941 for each such quarter as well as any addition_to_tax under sec_6651 and interest as provided by law for each such quarter none of those liabilities arose from a deficiency that respondent determined in a notice_of_deficiency petitioner’s unpaid liability for its taxable_year consists of the unpaid amount of federal tax that petitioner showed in its form_940 for that year as well as any addition_to_tax under sec_6651 and interest as provided by law for that year that liability did not arise from a deficiency that respondent determined in a notice_of_deficiency in response to respondent’s representation in respondent’s motion that after a diligent search respondent concluded that except for the notice_of_determination with respect to the date quarter respondent did not issue to petitioner a notice_of_determination under sec_6330 with respect to any of the tax periods at issue petitioner asserts in pertinent part in petitioner’s opposition that on or about date petitioner made a request that respondent accept an installment_agreement regarding the and tax periods this installment_agreement would allow petitioner to con- clude a pending sale of its business operations and real_estate the sale would completely satisfy any outstanding liability for the above and any other outstanding periods respondent stated to petitioner that the request would be rejected and instead classified as an attempt to delay collection this determination by respondent is within the statutory period emphasis added petitioner does not otherwise explain the determination by respondent issued to petitioner within the statutory period to which it is referring in peti- tioner’s opposition in any event our jurisdiction under sec_6330 does not depend upon whether the appeals_office issued a determination under that section within a certain period our jurisdiction under sec_6330 depends upon the issuance of a valid notice_of_determination under that section and a timely filed petition 117_tc_159 we turn now to each of the tax periods at issue in order to determine whether we have jurisdiction over each of those periods with respect to the date quarter respondent concedes and we conclude that on date respondent issued to petitioner a notice_of_determination under sec_6330 petitioner however did not file the petition until date we conclude that we do not have jurisdiction over the date quarter see sec_6330 with respect to the date quarter petitioner did not timely submit to respondent form or any other document in which it requested an appeals_office hearing regarding the notice of tax_lien with respect to the decem- ber quarter and the notice_of_intent_to_levy with respect to the date quarter because petitioner did not timely request an appeals_office there is no mandated period of time within which the appeals_office must issue a notice_of_determination under sec_6330 sec_301_6330-1 q a-e9 proced admin regs on april and date respectively respondent issued to petitioner the notice_of_intent_to_levy with respect to the date quarter and the notice of tax_lien with respect to the date quarter petitioner did continued hearing with respect to those notices it was not entitled to such a hearing see sec_6320 sec_6330 sec_301_6320-1 q a-c7 c q a-c7 proced admin regs respondent granted petitioner an equivalent_hearing regarding petitioner’s unpaid liability for the date quarter see sec_301_6320-1 sec_301_6330-1 proced admin regs on date the appeals_office issued to petitioner a decision letter with respect to that liability see sec_301_6320-1 sec_301_6330-1 proced admin regs we conclude that that letter was not and did not purport to be a determination under sec_6330 see eg 116_tc_263 we further conclude that we do not have jurisdiction over the date quarter with respect to the quarters ended march september and date and petitioner’s taxable_year although petitioner knew that form was the form prescribed for requesting an appeals_office hearing continued not submit form with respect to those notices until june or see supra note the notice_of_intent_to_levy and the notice of tax_lien that respondent issued to petitioner with respect to each of the tax periods at issue indicated that respondent was attaching to each such letter inter alia form see supra note moreover petitioner had submitted that form to respondent with respect to each of the quarters ended september and date petitioner did not submit to respondent that form or any other document in which it requested such a hearing regarding those tax periods instead on june and date petitioner submitted to respondent forms in which it requested a hearing with the appeals_office under respondent’s collection_appeals_program cap appeals_office hearing the collection_appeals_program provides an administrative appeal for certain collection actions and the rejection and termination of installment agreements irm pt - date the irm points out the distinction between a cap appeals_office hearing and an appeals_office hearing see eg irm pt date and indicates that t he taxpayer has the right to go to court on appeals’ determinations under cdp but not under cap see irm pt dollar_figure on date petitioner submitted to respondent form_9423 with respect to inter alia the quarters ended march and september and decem- ber and its taxable_year on date petitioner submitted to respondent another form_9423 with respect to inter alia those tax periods internal_revenue_manual irm pt date indicated that form_9423 was the form to be used to request a cap appeals_office hearing consistent with irm pt date the instructions for form_9423 informed the taxpayer that o nce the appeals officer makes a decision on your case that decision is binding on both you and the irs this means that both you and the irs are required to accept the decision and live up to its terms in response to petitioner’s date form_9423 and petitioner’s date form_9423 the appeals_office sent to petitioner a letter dated date and a memorandum dated date that was entitled appeals case memorandum collection appeal program denial of installment_agreement proposed levy action proposed seizure action we conclude that that letter and that memorandum were not and did not purport to be determinations under sec_6330 we further conclude that we do not have jurisdiction over the quarters ended march september and date and petitioner’s taxable_year we have considered all of petitioner’s contentions arguments and requests that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion as supplemented and dismissing this case for lack of jurisdiction will be entered
